 



Exhibit 10.2
FORM OF DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
     RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) dated as of the Grant
Date set forth on the signature page hereof, by and between RSC Holdings Inc., a
Delaware corporation (the “Company”), and the participant whose name appears on
the signature page hereof (the “Participant”).
     1. Grant of Restricted Stock Units. The Company hereby evidences and
confirms its grant to the Participant, effective as of the Grant Date, of the
number of restricted stock units specified on the signature page hereof (the
“Restricted Stock Units”). Except as otherwise provided in Section 2(c), this
Agreement is subordinate to, and the terms and conditions of the Restricted
Stock Units granted hereunder are subject to, the terms and conditions of the
RSC Holdings Inc. Amended and Restated Stock Incentive Plan (the “Plan”), which
are incorporated by reference herein. If there is any inconsistency between the
terms hereof and the terms of the Plan, the terms of the Plan shall govern. Any
capitalized terms used herein without definition shall have the meanings set
forth in the Plan.
     2. Vesting of Restricted Stock Units.
     (a) Vesting. Except as otherwise provided in this Section 2, the Restricted
Stock Units shall become vested, if at all, on the vesting date set forth on the
signature page hereof (the “Vesting Date”), subject to the continued service of
the Participant to the Company or any Subsidiary thereof through such date.
     (b) Termination of Employment.
     (i) Special Termination. If the Participant’s service with the Company is
discontinued due to a Special Termination prior to the Vesting Date, 100% of the
Restricted Stock Units shall become fully vested and nonforfeitable and shall be
paid as provided in Section 3.
     (ii) Normal Retirement. If the Participant’s service with the Company is
discontinued due to a Normal Retirement, the Participant shall be entitled to
receive, and such Restricted Stock Units shall be deemed vested to the extent
of, the number of Common Shares that would have been payable had the
Participant’s service continued until the Vesting Date, multiplied by a
fraction, the numerator of which is the number of days elapsed from the Grant
Date through the date of the Participant’s Normal Retirement and the denominator
of which is the number of days from the Grant Date to the Vesting Date, and the
remainder of each Restricted Stock Unit shall be forfeited and canceled as of
the date of such Normal Retirement.

 



--------------------------------------------------------------------------------



 



     (iii) Any Other Reason. If the Participant’s service with the Company is
discontinued prior to the Vesting Date for any reason other than a Special
Termination or Normal Retirement, all Restricted Stock Units shall immediately
be forfeited and canceled effective as of the date in which the Participant’s
service with the Company is terminated.
     (c) Change in Control. In the event of a Change in Control, all of the
unvested Restricted Stock Units shall immediately vest and be settled as
provided in Section 3 upon the Change in Control. No other Change in Control (as
defined in the Plan) shall trigger any settlement of Restricted Stock Units.
     (d) Board Discretion. Notwithstanding anything contained in this Agreement
to the contrary, the Board, in its sole discretion, may accelerate the vesting
with respect to any Restricted Stock Units under this Agreement, at such times
and upon such terms and conditions as the Board shall determine.
     3. Settlement of Restricted Stock Units. Subject to Section 7(d), the
Company shall deliver to the Participant one Common share in settlement of each
outstanding Restricted Stock Unit that has vested as provided in Section 2 on
the first to occur of (i) the first business day following the six-month
anniversary of the date the Participant’s service with the Company is
discontinued, or as soon thereafter as practicable (but no later than
December 31 of such year), or (ii) upon a Change in Control in which the
Restricted Stock Units do not continue, in each case by either (A) issuing one
or more stock certificates evidencing the Common Shares to the Participant, (B)
registering the issuance of the Common Shares in the name of the Participant
through a book entry credit in the records of the Company’s transfer agent or
(C) in the event of settlement upon a Change in Control, a cash payment equal to
the Change in Control Price multiplied by the number of vested Restricted Stock
Units. No fractional shares of stock shall be issued in respect of Restricted
Stock Units. Fractional Restricted Stock Units shall be settled through a cash
payment equal to the Fair Market Value of the Common Shares on the settlement
date.
     4. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the Common Shares acquired upon vesting
of the Restricted Stock Units unless such shares are registered under the
Securities Act of 1933, as amended (the “Securities Act”), or, if such shares
are not then so registered, such sale would be exempt from the registration
requirements of the Securities Act. The sale of such shares must also comply
with other applicable laws and regulations governing the share and Participant
may not sell the Common Shares if the Company determines that such sale would
not be in material compliance with such laws and regulations.

2



--------------------------------------------------------------------------------



 



     5. Participant’s Rights with Respect to the Restricted Stock Units.
     (a) Restrictions on Transferability. The Restricted Stock Units granted
hereby are not assignable or transferable, in whole or in part, and may not,
directly or indirectly, be offered, transferred, sold, pledged, assigned,
alienated, hypothecated or otherwise disposed of or encumbered (including
without limitation by gift, operation of law or otherwise) other than by will or
by the laws of descent and distribution to the estate of the Participant upon
the Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.
     (b) No Rights as Stockholder. The Participant shall not have any rights as
a stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Common Shares corresponding to
the Restricted Stock Units granted hereby unless and until Common Shares are
issued to the Participant in respect thereof.
     (c) Dividend Equivalents. The Participant shall be credited with Dividend
Equivalents in the form of additional Restricted Stock Units when cash dividends
are paid on the Common Shares. Such Dividend Equivalents shall be computed by
dividing: (i) the amount obtained by multiplying the amount of the dividend
declared and paid for each Common Share by the number of Restricted Stock Units
held by the Participant on the record date, by (ii) the Fair Market Value of the
Common Shares on the dividend payment date for such dividend, with fractions
computed to four decimal places. Such additional Restricted Stock Units shall
vest and be settled in the same manner as the Restricted Stock Units to which
they relate.
     6. Adjustment in Capitalization. The number, class or other terms of any
outstanding Restricted Stock Units shall be adjusted by the Board to reflect any
extraordinary dividend, stock dividend, stock split or share combination or any
recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Common Shares in such manner as it determines in its
sole discretion.
     7. Miscellaneous.
     (a) Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

3



--------------------------------------------------------------------------------



 



     (b) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.
     (c) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.
     (d) Tax Withholding. The Company and its Subsidiaries shall have the right
to deduct from all amounts paid to the Participant in cash (whether under the
Plan or otherwise) any amount of taxes required by law to be withheld in respect
of settlement of the Restricted Stock Units under the Plan as may be necessary
in the opinion of the Employer to satisfy tax withholding required under the
laws of any country, state, province, city or other jurisdiction, including but
not limited to income taxes, capital gains taxes, transfer taxes, and social
security contributions that are required by law to be withheld. The Company may
require the recipient of the Common Shares to remit to the Company an amount in
cash sufficient to satisfy the amount of taxes required to be withheld as a
condition to the issuance of such shares. The Committee may, in its discretion,
require the Participant, or permit the Participant to elect, subject to such
conditions as the Committee shall impose, to meet such obligations by having the
Company withhold or sell the least number of whole shares of stock having a Fair
Market Value sufficient to satisfy all or part of the amount required to be
withheld. The Company may defer issuance of the Common Shares until such
requirements are satisfied.
     (e) Forfeiture for Financial Reporting Misconduct. If the Company is
required to prepare an accounting restatement due to material noncompliance by
the Company with any financial reporting requirement under the securities laws,
and if the Participant knowingly or grossly negligently engaged in the
misconduct or knowingly or grossly negligently failed to prevent the misconduct
as determined by the Committee, or if the Participant is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002, then the Participant shall forfeit and disgorge to the Company (i) any
Restricted Stock Units granted or vested and all gains earned or accrued due to
the sale of any Common Shares received in respect of the Restricted Stock Units
during the 12-month period following the filing of the financial document
embodying such financial reporting requirement and (ii) any Restricted Stock
Units that vested based on the materially non- complying financial reporting.

4



--------------------------------------------------------------------------------



 



     (f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.
     (g) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted Stock
Units evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participants in the Plan is voluntary;
and (d) that the future value of the Common Shares is unknown and cannot be
predicted with certainty.
     (h) Employee Data Privacy. By entering into this Agreement and accepting
the Restricted Stock Units evidenced hereby, the Participant: (a) authorizes the
Company, any agent of the Company administering the Plan or providing Plan
recordkeeping services, to disclose to the Company or any of its affiliates any
information and data the Company requests in order to facilitate the grant of
the Award and the administration of the Plan; (b) waives any data privacy rights
the Participant may have with respect to such information; and (c) authorizes
the Company and its agents to store and transmit such information in electronic
form.
     (i) Consent to Electronic Delivery. By executing this Agreement,
Participant hereby consents to the delivery of information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws) regarding the Company and the Subsidiaries, the
Plan, this Agreement and the Restricted Stock Units via Company web site or
other electronic delivery.
     (j) Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
     (k) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
– Signature page follows —

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Participant have executed this
Agreement as of the Grant Date.

              RSC HOLDINGS INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            PARTICIPANT:
 
       
 
       
 
       
 
                  Name:

         
Restricted Stock Units:
       
 
       
 
       
Grant Date:
       
 
       
 
       
Vesting Date:
       
 
       

6